Culver v Rochester-Genesee Regional Transp. Auth. (2021 NY Slip Op 02671)





Culver v Rochester-Genesee Regional Transp. Auth.


2021 NY Slip Op 02671


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


446 CA 20-00676

[*1]THOMAS A. CULVER, JR., PLAINTIFF-RESPONDENT,
vROCHESTER-GENESEE REGIONAL TRANSPORTATION AUTHORITY, DEFENDANT-APPELLANT. 


MARK A. YOUNG, ROCHESTER, FOR DEFENDANT-APPELLANT. 
THE BARNES FIRM, BUFFALO (MARTHA PIGOTT OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Genesee County (Charles N. Zambito, A.J.), entered November 22, 2019. The order denied defendant's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court